Lawrence, Judge:
This appeal for a reappraisement presents for the court’s determination the proper value for dutiable purposes of certain metal bird cages and stands.
*428Said, appeal has been submitted for decision upon a stipulation by the respective parties to the effect that the metal bird cages and stands, and the issues, are the same in all material respects as those before the court in Spratt’s Patent America, Ltd. v. United States, 32 Cust. Ct. 583, Reap. Dec. 8285, the record in which case has been incorporated herein. It has been further agreed that there is no foreign, export, or United States value, as those values are defined in section 402 (c), (d) and (e) of the Tariff Act of 1930 (19 U. S. C. § 1402 (c), (d) and (e)), as amended by the Customs Administrative Act of 1938, for such or similar merchandise, and that the statutory cost of production of the articles here involved is equal to the invoice price, less discounts of 2 per centum and 2/ per centum.
On the agreed facts, I find that cost of production, as that value is defined in section 402 (f) of said act (19 U. S. C. § 1402 (f)), is the proper basis for the determination of the value of the metal bird cages and stands here involved, and that such value is equal to the invoice price, less discounts of 2 per centum and 2% per centum.
Judgment will issue accordingly.